 


109 HR 1411 IH: To amend the Internal Revenue Code of 1986 to clarify that a convention or association of churches includes individuals (with or without voting rights) as well as churches.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1411 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Linder introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to clarify that a convention or association of churches includes individuals (with or without voting rights) as well as churches. 
 
 
1.Definition of convention or association of churches
(a)In generalSection 7701 of the Internal Revenue Code of 1986 (relating to definitions) is amended by redesignating subsection (o) as subsection (p) and by inserting after subsection (n) the following new subsection:

(o)Convention or association of churchesFor purposes of this title, any organization which is otherwise a convention or association of churches shall not fail to so qualify merely because the membership of such organization includes individuals as well as churches or because individuals have voting rights in such organization..
(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning before, on, or after the date of the enactment of this Act.  
 
